ALLOWABILITY NOTICE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Nemazi on 4/8/2022.

The application has been amended as follows referencing the claims filed in the preliminary amendment dated 4/8/2022: 
Claim 20  line 1, after “A valve seat” and before “a valve body”
	Delete [[, with]]
	Insert --comprising;--

Allowable Subject Matter
Claims 20-33 are instantly allowed via preliminary amendment and examiner’s amendment both of which followed the interview held on 4/7/2022. Claims 1-19 and 34 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches;
20. (Currently amended) A seat valve comprising; …a braking device which is arranged separately from the closing element … wherein the braking device has a stop body with a stop surface against which the closing element can be brought to bear …the stop body being arranged such that it can at least one of move and yield …wherein the braking device is guided along the longitudinal direction L … wherein a portion of the braking device is arranged within a recess of the sleeve-shaped section, … and wherein the braking device has an air passage in the longitudinal direction L.”
Valve seats for compressors or the like having multiple individual valves opening and closing the flow ports are common in the art … such as in Russell et al. US 2013/0251565, however references such as Russell lack the features of the individual valves as instantly claimed. The closest prior art for an individual valve suitable for obvious combination with references such as Russell is deemed to be Wyatt US 2017/0175930, wherein Wyatt meets all the claim limitations of the individual valve except for “wherein the braking device has an air passage in the longitudinal direction L.”
Wyatt discloses a braking device in the form of a spring 38 biased stem 28 which makes contact with an interior portion of a closing element 24. After contact the stop body 28 moves/yields in the longitudinal direction which adds the additional bias of spring 38 which supplies a braking force in addition to the outer spring 36. Wyatt lacks an air passage in the longitudinal direction L of the braking device 28. Other references such as Mazzoni US 2011/0114203 teach longitudinal flow passages through reciprocating members. However, in consideration of further combination it is deemed unobvious to incorporate a longitudinal flow passage in the braking device 28 of Wyatt because such a flow path would connect the chamber 41 of Wyatt to the downstream side of secondary valve 40, such a flow path changes the intended fluid pressure forces operating on the main valve head 24 and secondary valve head 40 and therefore renders Wyatt inoperable as originally intended/contemplated and thus unsuitable for further obvious combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The bulk of the references cited on the PTO-892 are either conventional compressor valves having multiple individual valves or are individual poppet valves suitable for combination which have various features of Applicants claim language. None are deemed worthy of particular discussion over Wyatt above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FREDERICK D SOSKI/
Examiner, Art Unit 3753	
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753